DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 16658271, entitled: UNIVERSAL COUPLER AND SPORTS TOWEL SYSTEM WITH UNIVERSAL COUPLER, filed on 10/21/2019.  This correspondence is in response to applicant’s reply filed on 02/09/2021.  Claims 1-20 are pending.
Election/Restrictions
Applicant’s election without traverse of Species I. (drawn to Figs. 1-9 and represented by claims 1-20) in the reply filed on 02/09/2021 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0026] refers to a “coupling device real panel” (see last two lines).  It is believed that this element is the “coupling device rear panel.”  The Examiner recommends changing “real” to “rear.”  
Appropriate correction is required.
Claim Objections
Claim 18 is objected to because of the following informalities: Claim 18 states, “The method of claim 17, wherein the coupling the universal coupling device…”  It is believed that the term “the” be removed, for clarity.  The Examiner believes that the statement should read: “The method of claim 17, wherein coupling the universal coupling device…”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPhaul (U.S. Pat. 3755858) in view of Velie (U.S. Pub. 20170020208).
	Regarding claim 1, McPhaul discloses a universal coupler comprising: a pouch having a cavity (as defined by the stitching seen in Fig. 2 below); a first flap coupled to the pouch; a first 13 coupled to the first flap; a second flap coupled to the pouch; and a second flap coupling element 13 coupled to the second flap (as seen in Fig. 3 below).

    PNG
    media_image1.png
    477
    399
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    366
    283
    media_image2.png
    Greyscale


18 which are attached to a user’s apron 12 by magnets 20.  The magnets 20 are embedded within a cavity, created by a pouch in the towels 18 (as discussed in para. [0013], lines 7-9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embed magnets within the pouch of McPhaul’s towel hanger, in order to provide an alternate means for attaching the towel to an appliance, or to allow a user to access the towel more easily, as taught to be desirable by Velie (see discussion in para. [0013], lines 1-3).  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPhaul in view of Velie, as applied to claim 1 above, and further in view of Glasmire (U.S. Pat. 6836899).
	Regarding claim 2, McPhaul and Velie disclose the universal coupler as discussed above, but fail to teach where the universal coupler has an ovoidal shape in front view. The Examiner notes that the Applicant has not disclosed the criticality of providing an ovoidal shape, to accomplish the intended use of the claimed invention.  However, in an effort to advance prosecution, the Examiner will address the limitation in the claim.  Glasmire teaches a device for detachably holding a towel, which provides easier access by the user (see discussion in col. 7, lines 5-7).  Glasmire further teaches an ovoidal-shaped coupler 12,14, comprising a pouch having a cavity 42 for securing a magnet 40.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create an oval shaped coupler with McPhaul’s device, in order .
Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPhaul in view of Velie, and further in view of Elie et al. (U.S. Pub. 20050217048).
Regarding claim 10, McPhaul discloses a system comprising a towel 11; a universal coupler 10 comprising: a pouch having a cavity (as defined by the stitching seen in Fig. 2 below); a first flap coupled to the pouch; a first flap coupling element 13 coupled to the first flap; a second flap coupled to the pouch; and a second flap coupling element 13 coupled to the second flap (as seen in Fig. 3 below).

    PNG
    media_image1.png
    477
    399
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    366
    283
    media_image2.png
    Greyscale


	Further regarding claim 10, McPhaul is discussed above, and discloses the towel holder for securing towels within the environment of a kitchen, but fails to teach at least one magnet enclosed within the cavity.  Velie teaches a towel attachment system, comprising towels 18 which are attached to a user’s apron 12 by magnets 20.  The magnets 20 are embedded within a cavity, created by a pouch in the towels 18 (as discussed in para. [0013], lines 7-9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embed magnets within the pouch of McPhaul’s towel hanger, in order to provide an alternate means for attaching the towel to an appliance, or to allow a user to access the towel more easily, as taught to be desirable by Velie (see discussion in para. [0013], lines 1-3).
10, a universal coupling device 18 coupled to the towel 10 (as seen in Fig. 1); and a universal coupler 12 removably coupled to the universal coupling device 18 (via towel 10), where the universal coupler 12 comprises a pouch having a cavity (as seen in Fig. 3), where the pouch holds a magnet 14.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the universal coupling device of Velie with the towel system of McPhaul, in order to provide a removable pouch for holding personal items for the user, as taught to be desirable by Velie (see discussion in para. [0013], lines 1-5). 
	Concerning method claim 17, in view of the structure disclosed by McPhaul, Velie, and Elie et al. above, the method of operating the device would have been obvious, since McPhaul, Velie, and Elie’s towel system provide the same structure as the device described in the specification. The Examiner submits that it can be assumed that the device of McPhaul, Velie, and Elie et al., is capable of performing the claimed process.
Allowable Subject Matter
Claims 3-9, 11-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The structural limitations drawn to the elliptical edges of the front and back panels of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to McPhaul, Velie, Glasmire, and Elie et al., the Examiner submits the Notice of References Cited (PTO-892), which discloses additional towel systems, capable of securing towels to various surfaces, as needed by the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        26-Feb-21

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632